—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 22, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant received the effective assistance of counsel to which he was constitutionally entitled (see, People v Baldi, 54 NY2d 137, 147; see also, People v Ellis, 81 NY2d 854; People v Garcia, 75 NY2d 973). Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.